Citation Nr: 1735843	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  10-36 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial increased rating for lumbar degenerative disc disease (DDD) and degenerative joint disease (DJD) with left sciatica, rated 10 percent prior to January 2, 2012, and 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from May 1978 to April 1982 and from August 1987 to February 1988; and in the U.S. Navy from May 2001 to December 2008.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, granted service connection for a lumbar spine disability and assigned a 10 percent initial disability rating.  Thereafter, a 20 percent rating was assigned for the lumbar spine disability, effective January 2, 2012.

In a September 2016 decision, the Board denied the Veteran's claim for an initial evaluation in excess of 10 percent prior to January 2, 2012, and in excess of 20 percent thereafter for the lumbar spine disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in May 2017, the Veteran's representative and a representative of VA's General Counsel filed a Joint Motion for Partial Remand.  In May 2017, the Court granted the motion and vacated that portion of the Board's September 2016 decision which denied the Veteran's claim for an initial evaluation in excess of 10 percent prior to January 2, 2012, and in excess of 20 percent thereafter for the lumbar spine disability.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded VA examinations in connection with his claim in January 2009, January 2012 and April 2015.  In the May 2017 Joint Motion, the parties agreed that the examination reports were inadequate as the examinations did not include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).  As such, the parties agreed that in the absence of these testing results or a medical explanation as to why such tests are not feasible, vacatur and remand was required to obtain a medical examination of Veteran's lumbar spine compliant with 38 C.F.R. § 4.59.

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records from the Fayetteville VA Medical Center for the period from May 2015 to the present.  

2.  Schedule the Veteran for a VA examination for the purpose of determining the severity of his service-connected lumbar DDD and DJD with left sciatica.  The examination should be conducted in accordance with the current disability benefits questionnaire, to include testing for pain on both active and passive motion, and in weight bearing and nonweight-bearing, consistent with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).

Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

3.  Thereafter, readjudicate the claim.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





